Citation Nr: 0015484	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in January 1998 for 
further medical development, and that the action requested in 
its remand has been accomplished to the extent possible.  The 
case is now ready for appellate review.


FINDING OF FACT

Hearing loss in the left ear was shown in service; evidence 
of left ear hearing loss disability sufficient to establish 
service connection has not been submitted.


CONCLUSION OF LAW

The claim for service connection for left ear hearing loss is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As was noted previously, to the extent that the veteran's 
reported current left ear hearing loss was capable of 
substantiation, the Board remanded the issue of entitlement 
to service connection for left ear hearing loss for further 
medical development.  In this regard, the Board notes that 
the veteran was furnished with Department of Veterans Affairs 
(VA) audiological examinations in January and June 1999, and 
the results of those examinations have been associated with 
the record.  It is also noted that in a February 1998 letter 
to the veteran, the regional office (RO) requested that the 
veteran furnish the RO with additional evidence of treatment 
for any hearing disability, and the record does not reflect 
that the veteran responded to the RO's correspondence.  As 
the Board has ultimately found that the appellant has not met 
the initial burden of submitting a well-grounded claim, no 
further duty to assist the appellant in this claim has 
arisen.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service academy examination in March 1972 included an 
audiometric evaluation which revealed bilateral hearing 
thresholds of 15, 15, 15, and 15 decibels at 1000, 2000, 
3000, and 4000 Hertz, and the veteran denied a history of ear 
trouble or hearing loss.  Further audiometric evaluation 
obtained during cadet training in January 1974 revealed 
hearing thresholds of 10, 10, 10, and 10, bilaterally, and 
the veteran again denied a history of ear trouble or hearing 
loss.  

Audiometric examination at the time of the veteran's 
commission examination in October 1975 revealed hearing 
thresholds in the left ear of 5, 5, 5, and 5 decibels at 
1000, 2000, 3000, and 4000 Hertz, and August 1977 periodic 
examination included an audiometric examination which 
revealed hearing thresholds in the left ear of 10, 10, 15 and 
20 decibels.  

Retention examination in July 1982 included audiometric 
examination which revealed hearing thresholds in the left ear 
of 5, 5, 10, and 15 decibels at 1000, 2000, 3000, and 4000 
Hertz.  Audiometric examination at the time of a periodic 
service examination in September 1986 revealed hearing 
thresholds in the left ear of 0, 0, 15, and 10 decibels at 
1000, 2000, 3000, and 4000 Hertz, and the veteran denied a 
history of ear trouble or hearing loss.  

Retention service examination in December 1988 included an 
audiometric examination which revealed hearing thresholds in 
the left ear of 0, 10, 20, and 20 decibels at 1000, 2000, 
3000, and 4000 Hertz.  

A service audiogram conducted in October 1991 indicated 
hearing thresholds in the left ear of 0, 15, 25, and 5 
decibels at 1000, 2000, 3000, and 4000 Hertz.  It was further 
indicated that the veteran was being issued the same earplugs 
as before, that his hearing loss profile was "H1," and that 
he was routinely exposed to hazardous noise.

Routine examination in January 1993 included audiometric 
examination which revealed hearing thresholds in the left ear 
of 0, 15, 30, and 30 decibels at 1000, 2000, 3000, and 4000 
Hertz.  

Retirement examination in March 1994 included audiometric 
examination which revealed the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
40
30
LEFT
10
5
20
30
30

At this time, the veteran indicated that he had a history of 
both ear trouble and hearing loss, which was more 
specifically described as bilateral high frequency hearing 
loss first noted in 1991.

Additional service examination in June 1994 revealed that the 
veteran reported a history of the removal of an eraser from 
one of his ears during childhood under anesthesia.  The 
veteran's history was also noted to be positive for noise 
exposure and the assessment included hearing loss.

The veteran's DD Form 214 reflects that the veteran's 
previous military specialties included field artillery 
officer.

A December 1994 rating decision denied service connection for 
hearing loss in the left ear, but granted service connection 
for right ear hearing loss.  

On the authorized VA audiological evaluation in March 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
35
15
LEFT
5
5
15
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear and pure tone threshold average was 14 on 
the right and 19 on the left.  It was noted that the veteran 
was a field officer during service and the examiner remarked 
that the hearing was within normal limits for rating 
purposes, bilaterally.

At the veteran's hearing before a traveling member of the 
Board in September 1997, the veteran indicated that during 
his 22 years of active service, he had been exposed to many 
hundreds of rounds of artillery fire (transcript (T.) at p. 
6).  He further indicated that he was also exposed to a lot 
of small arms weapon fire, and that he now had difficulty 
hearing in environments where there was a lot of background 
noise (T. at p. 7).

On the authorized VA audiological evaluation in January 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
30
20
LEFT
5
5
20
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in each ear, and pure tone average was 16 on the 
right and 21 on the left.  It was noted that the veteran 
reported a continuing problem with understanding speech 
content in the presence of background noise, and January 1999 
audiological examination was interpreted to reveal a sloping 
mild frequency sensorineural hearing loss of noise-induced 
pattern.  Reception thresholds were indicated to be at 8 
decibels on the right and 6 on the left.  The diagnosis was 
bilateral mild high frequency sensorineural hearing loss of 
noise-induced pattern, with secondary intermittent tinnitus.

On the authorized VA audiological evaluation in June 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
30
20
LEFT
5
5
20
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear, and pure 
tone average was 16 on the right and 21 on the left.  The 
audiologist further noted that hearing loss in the left ear 
was very mild and that for rating purposes, the veteran's 
hearing was within normal limits.  The audiologist further 
commented that the configuration of the loss in the left ear 
was consistent with noise exposure.  She went on to indicate, 
however, that it would be only speculation on the 
audiologist's part to say that this loss was due to noise 
exposure in the service.  The June 1999 VA otological 
examiner interpreted the recent audiogram to reveal normal 
hearing in both ears.


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during service or an applicable presumption period; (b) 
evidence showing post-service continuity of nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, supra.  Alternatively, 
service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that the veteran's evidentiary assertions are 
sufficient and competent to establish that he experienced an 
injury that had some affect on his left ear hearing in 
service.  This evidence may be sufficient to satisfy the 
second element of a well-grounded claim.  The record does not 
demonstrate, however, that the veteran has met his burden as 
to the other two elements of a well-grounded claim.

First, it is recognized that the veteran was first shown to 
have hearing thresholds in excess of 20 decibels in the left 
ear prior to service separation.  See Hensley v. Brown, 
supra.  However, VA then attempted to determine whether the 
veteran's hearing acuity satisfied the hearing loss 
disability criteria of 38 C.F.R. § 3.385 by way of VA 
audiological examinations in January and June 1999.  No 
hearing loss disability was shown.  38 C.F.R. § 3.385.  Under 
the case law, it is clear that a fundamental element of a 
well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
It has been held that the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case and therefore element one is 
not satisfied.

Alternatively, this claim is also not well grounded due to 
the lack of evidence to satisfy element three, a nexus 
between any current left ear hearing loss and disease or 
injury in service, or to a period of one year following 
service.  The only evidence advanced to support the existence 
of this element of a well-grounded claim on the facts of this 
case is the evidentiary assertions of the veteran first 
advanced after service.  See Caluza v. Brown, supra.  
However, it has been held that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical diagnosis or causation.  In other words, since the 
veteran has had no medical training (at least none is 
demonstrated in the record), his assertion that left ear 
hearing loss is related to certain symptoms the veteran 
experienced in service, carries no weight.  See Espiritu v. 
Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence which offers an etiology for any left ear hearing 
loss, and where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.  
While the most recent VA audiologist did opine that current 
hearing loss in the left ear was consistent with noise 
exposure, she went on to indicate that it would be 
speculation on her part to say that this loss was due to 
noise exposure in the service.  The Court has held that 
equivocal medical opinion is inadequate to provide the 
necessary nexus to service.  Trpak v. Derwinski, supra.

By itself, 38 U.S.C.A. § 1154(b) (West 1991) would also not 
help the veteran, as this provision does not obviate the need 
for competent evidence linking current disability to service.

There is no competent evidence to show the presence of any 
organic nerve damage to the left ear within the one year 
presumptive period post service.  38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the record as it now stands really contains no 
competent medical evidence providing a link between any 
current left ear hearing loss and the veteran's period of 
service.  In this regard, the analysis set forth by the Court 
in Savage concerning when lay evidentiary assertions can well 
ground a claim on the basis of chronicity or continuity of 
symptoms would appear to the Board to clearly indicate that, 
while the appellant is competent to describe manifestations, 
he is not competent to causally link those manifestations of 
an underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  A hearing 
loss for VA compensation purposes is defined in terms of 
decibel losses demonstrated by audiometric testing, and thus 
this disability could not be established by lay testimony.  
Thus, the veteran's claim is clearly not well grounded in 
that it lacks the requisite medical evidence to establish 
current disability and/or the requisite medical evidence to 
establish "nexus" between current disability and service.  
Caluza v. Brown, supra.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for left ear hearing loss, the appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  The RO's adjudication of the claim does 
not constitute prejudicial error.  Grottveit, 5 Vet. App. at 
93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant was clearly afforded ample 
opportunity to provide evidence in support of his claim and 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

The claim for service connection for left ear hearing loss is 
denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

